Title: To James Madison from Turell Tufts, 2 July 1808
From: Tufts, Turell
To: Madison, James



Sir,
July 2. 1808.

On the arrival of three Vessels in ballast under the Special Permission, it was considered as a manœvre which ought to be Counteracted by the Govt. here.  The masters were accordingly told that they Could not take away the Proceeds of old Cargoes nor any Debts whatever, & only to the amount of the Cargo that should be entered.  Thinking however that this decision, on being maturely Considered would not be adhered to, especially as I was Convinced no such instructions had come from England, I insisted upon a Petition being Presented, Stating that the sole objects of the Voyage was to collect Debts, at the Same time Communicating Generally that Some Shooks & Hoops & boards were on board.  An Answer was after 2 or 3 days recd. that the Proclamation would be adhered to, which Gives Permission only to take away to the Amount of the Cargo brought.  By This Cautious wording of the answer, Debts tho’ not positively forbidden to be taken away  are virtually so.  Thus the parties were obliged from pure necessity to resort to deception to get Permission to fill their Vessels by entering at the Custom House & Paying heavy Duties on Articles to the Amount of 4000 Dolls. none of which were on board.  This fiction has succeeded.  But were all differences Settled, the Govr Proclamation here, would Prohibit Any Vessel from taking away Property that did not Proceed from the Cargo She brought.  I have thought it my duty to State this Circumstance also, that the masters & owners of these Vessels may not be Suspected of having forfeited their bonds, as I do not believe either of them bro’t away any articles not cleared out  Flour is @ 60 Dolls. Pt, and none good.  at Barbados it is at 40 Ds. which is more than here Considering the difference of Exchange.  I have the honor to be Most respectfully

T. Tufts

